BRIG KELL, O. J.
The cause must, in obedience to the rule of practico, be heard and determined on the abstracts, without reference to the transcript, except for the purpose of verifying the statements of the counter abstract. — O'Neal v. Simonton, 109 Ala. 869.
The abstract of the appellants shows that they “amended their complaint,” and, without any statement of what the ameudment consisted, merely states, “which as amended is copied in the record.” This is not a compliance witli the rule. In all civil cases, without the pleadings, or the substance of them, there cannot be an intelligent or just revision of the rulings of the primary court. Whatever may be the nature of the rulings, whether the admission or rejection of evidence is involved, or instructions given or refused, it is obvious the rulings may be correct under one state of pleading, and erroneous under another or variant state. • Unless error is affirmatively shown, it is the duty of the appellate tribunal to affirm the judgment of the primary tribunal.
Affirmed.